Case 4:19-cv-04088-SOH Document 40                  Filed 05/27/20 Page 1 of 1 PageID #: 374



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

ANTHONY JEWELL, individually
and on behalf of all others similarly situated                                         PLAINTIFF


v.                                    Case No. 4:19-cv-4088


WALMART INC. and
DOES 1-100                                                                         DEFENDANTS

                                                 ORDER

       Before the Court is the Plaintiff Anthony Jewell’s Motion to Dismiss Without Prejudice.

(ECF No. 39). Defendant Walmart, Inc. has not responded and its time to do so has passed. Local

Rule 7.2(b). The Court finds the matter ripe for consideration.

       Plaintiff seeks to nonsuit this case without prejudice. An action may be dismissed by court

order at a plaintiff’s request, on terms the Court considers proper. Fed. R. Civ. P. 41(a)(2).

“Voluntary dismissal under Rule 41(a)(2) should not be granted if a party will be prejudiced by

the dismissal.” Adams v. USAA Cas. Ins. Co., 863 F.3d 1069, 1079 (8th Cir. 2017).

       Upon consideration, the Court finds that good cause exists for the motion. A class has not

been certified in this action and Defendant has not argued that it would be prejudiced by dismissal.

Accordingly, Plaintiff’s motion to dismiss (ECF No. 39) is hereby GRANTED. Plaintiff’s claims

in this case are DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 27th day of May, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
